EXHIBIT 10.1

PURCHASE AND SALE AGREEMENT


In this Purchase and Sale Agreement (as amended from time to time, this
“Agreement”) the following terms shall have the following meanings:
Date:
July 13, 2015
Seller:
DW Glendale CA Landlord, LLC
c/o SunTrust Equity Funding, LLC
3333 Peachtree Road, NE, 10th Floor
Atlanta, Georgia 30326
Attn: Greg Nail
Telephone: (404) 926-5456
Facsimile: (404) 439-7652
E-mail: greg.s.nail@suntrust.com
Buyer:
Griffin Capital Corporation
1520 E. Grand Avenue
El Segundo, California 90245
Attn: Michael Escalante
Telephone: (310) 469-6105
Facsimile: (310) 606-5910
E-mail: mescalante@griffincapital.com


Griffin Capital Corporation
1520 E. Grand Avenue
El Segundo, California 90245
Attn: Louis Sohn
Telephone: (310) 469-6108
Facsimile: (310) 606-5910
E-mail: lsohn@griffincapital.com


With a copy to:


Griffin Capital Corporation
790 Estate Drive, Suite 180
Deerfield, Illinois 60015
Attn: Mary Higgins
Telephone: (847) 267-1180
Facsimile: (847) 267-1237
E-mail: mhiggins@griffincapital.com




1

--------------------------------------------------------------------------------




Premises:
The land described in Exhibit A attached hereto, together with all of Seller’s
rights, title and interests, if any, in and to (a) all rights and appurtenances
pertaining thereto, including, without limitation, (i) all minerals, oil, gas,
and other hydrocarbon substances thereon or thereunder, (ii) all adjacent
strips, streets, roads, alleys and rights-of-way, public or private, open or
proposed, (iii) all covenants, easements, privileges, and hereditaments
pertaining thereto, whether or not of record, and
(iv) all access, air, water, riparian, development, utility, and solar rights,
(b) the improvements thereon, and all fixtures owned by Seller and located
thereon (specifically excluding any fixtures or personal property owned by the
Tenant (as defined below), and (c) all permits, licenses, certificates of
occupancy, entitlements and governmental approvals which relate exclusively to
the land or improvements, to the extent assignable.
Lease:
The Lease between the Seller and Dreamworks Animation SKG, Inc. (“Tenant”),
dated as of February 23, 2015 (the “Lease”), pursuant to which Seller has leased
the Premises to Tenant. The Lease and the related documents set forth in Exhibit
B are collectively referred to herein as the “Lease Documents”.
Purchase Price:
$215,000,000.00.
Earnest Money Deposit:
$10,000,000.00 (the “Earnest Money Deposit”), which is to be delivered to the
Escrow Agent within two (2) Business Day of the exchange by email of a fully
executed copy of this Agreement by Buyer and Seller (the “Effective Date”). If
any portion of the Earnest Money Deposit is not delivered on the date set forth
in the previous sentence, this Agreement shall be void and of no further force
or effect.
Escrow Agent/Title Company:
Amy Hiraheta
Chicago Title Insurance Company National Commercial Services
725 South Figueroa Street, Suite 200
Los Angeles, California 90017
Tel: 213-488-4373
Fax: 213-612-4116
Email: amy.hiraheta@ctt.com

Exhibits Attached:
A.
B.
C.
D.
E.
F.
G.
H.
I.
J.
Legal Description of Premises
List of Lease Documents
List of Environmental Reports
Form of Lease Assignment
Form of Tenant Estoppel
Escrow Agreement
Form of Deed
Form of Bill of Sale and Assignment
Lease Amendment
Side Letter Regarding Maintenance

For good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Seller agrees to sell, assign, transfer and convey the Premises to
Buyer, and Buyer agrees to acquire the Premises from Seller, on the terms and
conditions set forth herein. The terms and conditions under which the Premises
shall be conveyed are as follows:
1.Closing. The date (the “Closing Date”) for the performance of this Agreement
(the “Closing”) shall be such Business Day occurring on or prior to July 21,
2015, as Buyer and Seller shall mutually agree on. The Closing shall be

2

--------------------------------------------------------------------------------




accomplished by mail and wire transfer and shall consummate at the offices of
Escrow Agent on the Closing Date, unless otherwise agreed upon in writing by
Buyer and Seller.
2.Deed. At the Closing, Seller shall assign, transfer and convey the Premises to
Buyer by execution and delivery of a California grant deed in recordable form
(the “Deed”) in the form attached hereto as Exhibit G.
3.Conditions Precedent to Closing. (a) Buyer’s obligation to acquire the
Premises is conditioned on all of the following, any or all of which may be
expressly waived by Buyer, in writing, at its sole option:
(i)Title. A final examination of the title to the Premises by the Title Company
shall disclose no title exceptions except for the Permitted Exceptions and other
matters expressly approved or deemed approved by Buyer in accordance with this
Agreement, and Title Company shall be irrevocably committed to issue to Buyer a
standard 2006 CLTA Extended Coverage Owner’s title insurance policy, together
with the endorsements requested by Buyer that are available in the State of
California, insuring title to the Premises in the amount of the Purchase Price,
subject only to the Permitted Exceptions and such other matters expressly
approved or deemed approved by Buyer in accordance with this Agreement;
provided, however, the Title Company’s commitment to provide any component of
coverage for which the Title Company requires an ALTA survey shall only be a
condition to Closing if Buyer, at its own expense, provides an acceptable ALTA
survey to the Title Company.
(ii)Tenant Estoppel Certificate. Buyer shall have received, on or before the
Closing Date, an executed Tenant Estoppel Certificate (defined below) from
Tenant.
(iii)Delivery of Closing Documents. Seller shall have delivered each of the
Seller Closing Documents (as defined below) required to be delivered pursuant to
this Agreement.
(iv)Covenants, Representations and Warranties. Seller shall not be in material
breach of any of covenants it has made in this Agreement. All representations
and warranties of Seller set forth in this Agreement shall be true and correct
in all material respects as if made on the Closing Date.
(v)Tenant Financial Condition. Tenant shall not have filed for, or become
subject to, any bankruptcy, insolvency, reorganization or similar proceeding,
whether voluntary or involuntary.
(vi)Tenant Lease Amendment; Acknowledgment of Side Letter. Seller shall have
delivered to Buyer an amendment to the Lease in the form attached hereto as
Exhibit I, executed by Tenant and Seller, and Tenant's acknowledgment of the
"Side Letter," as defined in Section 4(b)(v) below, executed by Tenant.
(b)    Seller’s obligation to assign, transfer and convey the Premises is
conditioned on all of the following, any or all of which may be expressly waived
by Seller, in writing, at its sole option: (i) all representations and
warranties made by Buyer in this Agreement shall be true and correct in all
material respects on and as of the Closing Date, as if made on and as of such
date, except to the extent that they expressly relate to an earlier date, (ii)
Buyer shall have delivered all of the documents and other items required
pursuant to Section 4(b) and shall have performed all other covenants,
undertakings and obligations to be performed by Buyer at or prior to the
Closing, and (iii) the Escrow Agent shall have received the Purchase Price in
immediately available funds.
4.Closing Deliveries. (a) At the Closing, Seller shall deliver or caused to be
delivered to Buyer the following (collectively, the “Seller Closing Documents”):
(i)An original executed copy of the Deed, an original executed copy of an
assignment of the Lease in substantially the form attached hereto as Exhibit D
(the “Lease Assignment”), an original executed Bill of Sale and Assignment in
substantially the form attached hereto as Exhibit H, an original Certification
of Non-Foreign Status (“Seller FIRPTA Certificate”), and an original California
Form 593-C ("593-C"), in each case executed by Seller;
(ii)An originally signed Lease;
(iii)An original counterpart copy of an estoppel certificate (the “Tenant
Estoppel Certificate”) in substantially the form attached hereto as Exhibit E
executed by Tenant;
(iv)A notice to Tenant of the transfer of fee interest (the “Notice of
Transfer”);
(v)A settlement statement prepared by Escrow Agent showing all of the payments,
adjustments and prorations provided for in this Agreement or otherwise agreed
upon by Seller and Buyer (the “Settlement Statement”);
(vi)Such transfer tax forms as may be required as a condition to the recordation
of the Deed or as may be required in connection with the transfer of the
Premises, in each case, to the extent such forms are required to be executed by
Seller; and

3

--------------------------------------------------------------------------------




(vii)Such other affidavits, documents and certificates as may be customarily and
reasonably required by the Escrow Agent in order to effectuate the transaction
contemplated hereby, including such evidence of Seller's authority to consummate
the sale of the Premises as the Escrow Agent may reasonably request.
(b)    At the Closing, Buyer shall deliver to Seller the following
(collectively, the “Buyer Closing Documents”):
(i)An original executed counterpart of the Lease Assignment, executed by Buyer;
(ii)The Notice of Transfer, executed by Buyer, together with Buyer’s W-9 (which
Buyer shall send to Tenant promptly after Closing);
(iii)An executed Settlement Statement;
(iv)Such transfer tax forms as may be required as a condition to the recordation
of the Deed or as may be required in connection with the transfer of the
Premises, in each case, to the extent such forms are required to be executed by
Buyer;
(v)A side letter regarding the maintenance status of the Premises in the form
attached hereto as Exhibit J executed by Buyer (the "Side Letter"); and
(vi)Such other affidavits, documents and certificates as may be customarily and
reasonably required by Seller’s counsel or the Escrow Agent in order to
effectuate the transaction contemplated hereby.
5.Payment of Purchase Price. At the Closing, Buyer shall pay, or cause to be
paid, the Purchase Price as follows:
a.The Earnest Money Deposit shall be credited against the Purchase Price; and
b.the remainder of the Purchase Price shall be paid at the Closing in cash or
its equivalent by federal wire transfer of immediately available funds.
6.Duties of Escrow Agent. The Earnest Money Deposit shall be held by Escrow
Agent, and shall be duly accounted for at the Closing. Escrow Agent shall place
the Earnest Money Deposit in an interest-bearing escrow account at a commercial
bank selected by Escrow Agent whose deposits are insured by the Federal Deposit
Insurance Corporation in accordance with the Escrow Agent’s standard escrow
agreement. All interest earned on the Earnest Money Deposit shall accrue to the
benefit of Buyer. Prior to Buyer’s making the Earnest Money Deposit, Seller,
Buyer and Escrow Agent shall enter into an escrow agreement substantially in the
form of Exhibit F attached hereto (the “Escrow Agreement”).
7.Remedies for Seller’s Breach.
If, on or before the Closing Date, (x) Buyer is or becomes aware that any of the
representations and warranties made by Seller in this Agreement, or in any
document or instrument executed by Seller and delivered to Buyer in connection
with this Agreement or the Closing hereunder, including the representations made
in this Agreement, are not true and correct in any material respect that would
adversely affect Buyer’s use and enjoyment of the Premises, or (y) Buyer is or
becomes aware that there is any material inaccuracy in any certifications,
schedules, or statements prepared and executed by Seller and delivered to Buyer,
or (z) Seller has failed to perform in any respect any of the covenants,
agreements and indemnities contained herein or in any of the aforesaid other
documents and instruments to be performed by it within the time for performance
as specified herein (including Seller’s obligation to close) or therein, then,
provided Buyer has notified Seller in writing of same and Seller has failed to
cure such condition or circumstance or non-performance within ten (10) days of
receipt of such notice, Buyer’s remedies on account of any such breach shall be
to:
(i)terminate this Agreement by delivering written notice of Buyer’s election to
terminate to Seller and Escrow Agent, in which event the Earnest Money Deposit
(and all interest thereon) shall be returned immediately to Buyer and, if such
breach is a Willful Breach (as defined below), Seller shall promptly reimburse
Buyer for its actual third party out-of-pocket expenses incurred in connection
with this Agreement and the transactions contemplated hereby (including, but,
not limited to reasonable attorneys’ fees and expenses) up to $125,000 in the
aggregate, and neither party shall have any rights, duties or obligations
hereunder, other than the obligations and rights set forth herein that expressly
survive the termination of this Agreement; or
(ii)complete the purchase of the Premises without any adjustment to the Purchase
Price, in which event Buyer waives its right to seek reimbursement from Seller
for all of its damages incurred as a result of Seller’s breach hereunder; or
(iii)waive any claim for damages (except for reimbursement for costs and
expenses as set forth in this clause (iii)) and file an action (the “Specific
Performance Action”) for specific performance of this Agreement to compel Seller
to close, and, if such breach is a Willful Breach, Buyer shall be entitled to
reimbursement for all of its reasonable out-of-pocket costs and expenses,
including reasonable attorneys’ fees, incurred in connection with such Specific
Performance Action,

4

--------------------------------------------------------------------------------




if it prevails. Seller expressly waives its right to demand that Buyer post a
bond to proceed with the Specific Performance Action.
A “Willful Breach” by Seller is defined as (i) the execution of a contract for
sale or option contract for sale of the Premises (which shall not include the
Lease) to any other buyer prior to the Closing Date (unless Seller or Buyer has
terminated this Agreement in accordance herewith or Buyer has breached its
obligations hereunder), (ii) the willful and intentional refusal by Seller to
perform, or willful and intentional breach by Seller of, Seller’s obligations
under this Agreement, including the willful and intentional refusal by Seller to
deliver the Seller Closing Documents to be executed by Seller or failure to
authorize escrow to close the transaction at such time as all of the conditions
precedent to Seller’s obligations to close have been satisfied, or failure to
satisfy any Seller Encumbrance on or before the Closing Date, (iii) the
inability of Seller to deliver the Tenant Estoppel Certificate in substantially
the form attached hereto solely as a result of acts or omissions by Seller under
the Lease, (iv) an intentional misrepresentation by Seller pursuant to Section
11, or (v) notwithstanding (iv) above, the inaccuracy (whether or not
intentional or willful) of Seller's representation set forth in the first two
sentences of Section 11(f).
8.Condition of Premises. BUYER ACKNOWLEDGES THAT THE ACQUISITION OF THE PREMISES
BY BUYER IS ON A STRICTLY “AS IS” BASIS, WITHOUT REPRESENTATION, WARRANTY OR
COVENANT, EXPRESS OR IMPLIED, OF ANY KIND WHATSOEVER, AND WITHOUT RECOURSE TO
SELLER, ALL EXCEPT AS EXPRESSLY SET FORTH HEREIN. EXCEPT AS EXPRESSLY SET FORTH
HEREIN, SELLER HEREBY SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS, WARRANTIES OR
GUARANTIES OF ANY KIND, WHETHER EXPRESS OR IMPLIED, CONCERNING THE PREMISES,
INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL MATTERS, GEOLOGICAL CONDITIONS,
DRAINAGE ISSUES, SOIL CONDITIONS, ZONING, THE AVAILABILITY OF UTILITIES, VALUE,
COMPLIANCE WITH PLANS AND SPECIFICATIONS, DESIGN, USE, TITLE, MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE. In addition, Buyer hereby acknowledges that
Tenant’s obligations with respect to insurance coverage regarding the Premises
are set forth in the Lease, and Tenant has no obligation to provide any
additional or different coverage; if Buyer requires additional or different
coverage, such coverage shall be the sole responsibility of Buyer.
9.Buyer’s Default; Liquidated Damages. If Buyer fails to deliver the Buyer
Closing Documents at the time of the Closing or to pay the Purchase Price at the
Closing, Escrow Agent shall pay the Earnest Money Deposit to Seller, and the
Earnest Money Deposit shall be retained by Seller as full liquidated damages,
and as full compensation for its injuries and not as a penalty, and that shall
be Seller’s sole and exclusive remedy at law or equity for Buyer’s breach of its
obligation to purchase the Premises. In no event shall Seller be entitled to
specific performance of this Agreement based on any breach or default by Buyer
of its obligation to purchase the Premises pursuant to the terms of this
Agreement. The parties acknowledge that, if Buyer fails to fulfill Buyer’s
agreements hereunder, it would be impossible to compute exactly Seller’s
damages. Buyer and Seller have taken these facts into account in setting the
amount of the Earnest Money Deposit and agree that the Earnest Money Deposit is
a reasonable pre-estimate of probable loss and such sum represents full
liquidated damages and not any penalty against Buyer. If Buyer purchases the
Premises pursuant to this Agreement, this liquidated damages provision shall not
be applicable to any default or breach by Buyer of any indemnification, defense
or hold harmless obligation or restoration obligation of Buyer under this
Agreement, or any other obligation of Buyer that expressly survives the
termination of this Agreement. This liquidated damages provision also shall not
serve as a limitation on (i) the Buyer's indemnity obligation set forth in the
last paragraph of Section 13 nor (ii) the amount of reasonable attorneys' fees
that Seller may pursue or collect from Buyer in the event Seller incurs
attorneys' fees in a successful attempt to collect or retain the liquidated
damages referred to herein . By initialing this Section 9 below, Seller and
Buyer agree to the terms of this Section 9.
Buyer's Initials: /s/ ME
Seller's Initials: /s/ AM
10.Brokerage. Seller and Buyer each represent that they have dealt with no
broker in connection with this Agreement other than CBRE, Inc. (the "Broker").
If the transactions contemplated by this Agreement are consummated, Seller shall
pay a commission and/or fee to the Broker pursuant to the terms of a separate
agreement with them. Seller and Buyer each agree to indemnify and hold the other
person harmless from and against any claim, liability, loss, cost, damage or
expense, including court costs and attorneys' fees, resulting from a breach of
the above representations or, in the case of Seller, its failure to pay such
commission or fee to the Broker. The provisions of this Section shall survive
the Closing.
11.Representations and Warranties of Seller. Subject to all matters described in
the Lease Documents, the Environmental Reports (as hereinafter defined) and the
other Due Diligence Documents (as hereinafter defined) (all such matters being
referred to herein as "Exception Matters"), Seller represents and warrants (the
"Express Representations") to Buyer as of the date hereof as follows:
a.Documents: Seller has provided to Buyer true and complete copies of all of (i)
the Lease Documents, (ii) the environmental reports listed on Exhibit C (the
"Environmental Reports"), (iii) 2009 and 2010 BOMA Standard square footage
measurement reports for the Premises, (iv) the Property Condition Assessment
Report for the Premises prepared for the

5

--------------------------------------------------------------------------------




Seller by AEI Consultants dated February 16, 2015 (the "February PCA"), and (v)
a survey for the Premises ("Existing Survey") (collectively, together with the
Preliminary Commitment and the exception documents listed therein, the "Due
Diligence Documents "). The Lease Documents constitute all of the material
contracts relating to the Lease executed by Seller. The February PCA is the only
property condition assessment report prepared for Seller in connection with
Seller's execution of the Lease.
b.Seller Existence and Authority: Seller is a limited liability company duly
organized and validly existing and in good standing under the laws of the State
of Delaware and has all requisite power and authority to enter into, and perform
its obligations under, this Agreement and any other documents contemplated by
this Agreement, including, without limitation, conveying the Premises. The
execution and delivery of this Agreement and the Seller Closing Documents are,
or will be when executed, and the consummation of the transactions contemplated
hereby (i) have been be duly authorized by all necessary limited liability
company action on the part of Seller, (ii) do not require any governmental or
other consent, and (iii) will not result in the breach of any material
agreement, indenture or other instrument to which Seller is a party or is
otherwise bound. This Agreement constitutes the legal, valid and binding
obligation of Seller, enforceable against it in accordance with its terms.
c.No Other Claims: Except pursuant to the Lease, Seller has not assigned,
pledged or transferred the Premises, and no other person or other entity has any
right or option to acquire the Premises except for the Tenant under certain
circumstances as provided in the Lease.
d.No Pending Actions: Seller has not been served with or received written notice
of any suit, action, arbitration, or legal or other proceeding or governmental
investigation which (i) if determined adversely to Seller, materially and
adversely affects the use or value of the Premises owned by Seller, or (ii)
questions the validity of this Agreement or any action taken or to be taken
pursuant hereto, or (iii) involves condemnation or eminent domain proceedings
involving the Premises owned by Seller or any portion thereof. Seller has no
actual knowledge of the existence of any material violation or alleged violation
of any rule, regulation, ordinance, law or similar matter that applies to the
Premises.
e.No Condemnation: Seller has no actual knowledge of any threatened condemnation
or taking with respect to the Premises or any part thereof.
f.Lease: Seller has delivered to Buyer a correct and complete copy of the Lease
and all amendments thereto, and except for the Lease, Seller has not entered
into any other leases or occupancy agreements applicable to the Premises which
will be binding on Buyer after the Closing. As of the date hereof, Seller is the
holder of all of the landlord’s right, title and interest in, to and under the
Lease. The Lease is in full force and effect, and (i) except as expressly set
forth in the Lease, there are no rights of first refusal, options to terminate
or renew, options to purchase, or any rent concessions given to the Tenant; (ii)
all rental and other payments currently due under the Lease have been paid in
full; (iii) Seller has no actual knowledge that either Seller or the Tenant is
in default under the Lease; (iv) Seller has fully complied with all of its
obligations under the Lease that are required to be complied with prior to the
Effective Date; (v) Seller has no actual knowledge that Tenant has become
entitled to terminate the Lease, or of the occurrence or nonoccurrence of any
act or event which would give rise to such a termination right in favor of the
Tenant, and (vi) no rents or other payments pursuant to the Lease have been
collected more than one month in advance and no rents, security deposits or
other deposits are held by Seller, except for base rent paid in advance pursuant
to the Lease.
g.No Prior Assignment: Seller’s interest in the Lease has not been previously
assigned, encumbered or subjected to any liens.
h.No Violations: Except as set forth in the Due Diligence Documents, Seller has
not received written notice that, nor otherwise has actual knowledge that, the
present use and operation of the Premises is, in any material way, in violation
of any applicable law (including any environmental law, rule or regulation).
i.No Brokerage: There are no existing brokerage commission or similar agreements
entered into by the Seller to which the Seller is bound or liable relating to
the leasing of all or any portion of the Premises, including, without
limitation, the Lease.
j.Bankruptcy. No bankruptcy, insolvency, reorganization or similar action or
proceeding, whether voluntary or involuntary, is pending, or, to Seller’s
knowledge, has been threatened in writing, against Seller.
k.Foreign Person. Seller is not a “foreign person,” “foreign trust” or “foreign
corporation” (as those terms are defined in the Internal Revenue Code of 1986,
as amended, and related Income Tax Regulations).
l.OFAC. Neither Seller nor, to Seller’s actual knowledge, any of its equity
owners nor any of their respective employees, officers or directors, is a person
or entity with whom U.S. persons or entities are restricted from doing business
under regulations of the Office of Foreign Asset Control of the Department of
the Treasury (“OFAC”), (including those named on OFAC’s Specially Designated and
Blocked Persons List) or under any similar statute, executive order (including
the September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to

6

--------------------------------------------------------------------------------




Commit, or Support Terrorism) or other similar governmental action, provided
that Seller makes no representation or warranty hereunder with respect to any
equity owner whose ownership interest is in the form of publicly traded
securities.
m. Environmental Condition. As of the date hereof, except as may be disclosed in
the environmental reports and or/other items identified in the Environmental
Reports, Seller has received no written notices from any governmental authority
of any Hazardous Conditions relating to the Premises and Seller has not caused
any Hazardous Conditions to be created on the Premises. As used herein, the
“Hazardous Conditions” refers to the presence on, in or about the Premises
(including ground water) of Hazardous Materials, the concentration, condition,
quantity, location or other characteristic of which violates applicable
environmental laws. In turn, the term “Hazardous Materials” shall mean any
chemical, substance, waste, material, equipment, or fixture defined as
hazardous, toxic, a pollutant, a contaminant, or otherwise regulated under any
environmental law, including but not limited to, a petroleum and petroleum
products, waste oil, halogenated and non-halogenated solvents, PCB’s and
asbestos.
If Seller obtains any actual knowledge of any matter prior to the Closing Date
that would make any representation or warranty of Seller untrue or misleading in
any material respect, Seller shall notify Buyer of such matter in writing and
Buyer may, at its option, as its exclusive remedy (i) terminate Buyer’s
obligation hereunder to purchase the Premises, in which case the Escrow Agent
shall promptly refund the Earnest Money Deposit, plus accrued interest thereon,
if any, to Buyer in accordance with Section 7 of this Agreement, or (ii) accept
such matters, in which case Seller shall have no liability whatsoever to Buyer
with respect thereto.
If Buyer obtains knowledge of any matters after the date of this Agreement and
prior to the Closing Date, which would make any representation and warranty of
Seller untrue or misleading in any material respect, Buyer shall notify Seller
thereof, and if Seller does not cure such circumstance within five (5) Business
Days of such notice, Buyer may, at its option, as its exclusive remedy (i)
terminate Buyer’s obligation hereunder to purchase the Premises, in which case
the Escrow Agent shall promptly refund the Earnest Money Deposit, plus accrued
interest thereon, if any, to Buyer in accordance with Section 7 of this
Agreement, or (ii) accept such matters, in which case Seller shall have no
liability whatsoever to Buyer with respect thereto.
As used in this Agreement, or in any other agreement, document, certificate or
instrument delivered by Seller to Buyer, the phrase “to Seller’s actual
knowledge”, “to the best of Seller’s knowledge” or any similar phrase shall mean
the actual, not constructive or imputed, knowledge of Sarah Nix, Catherine Acomb
or Allison McLeod, each of whom is an officer or employee of the manager of
Seller and are the primary officers and employees of the manager of Seller with
responsibility for the transactions contemplated by the Lease and this
Agreement.
The representations and warranties of Seller set forth in this Agreement shall
survive the Closing for a period of nine (9) months from the Closing Date (the
“Survival Period”). Seller shall have no liability to Buyer for a breach of any
representation or warranty unless written notice containing a description of the
specific nature of such breach shall have been delivered to Seller by Buyer
prior to the expiration of the Survival Period and an action shall have been
commenced by Buyer against Seller within sixty (60) days after expiration of the
Survival Period. No claim for a breach of any representation or warranty of
Seller shall be actionable or payable if the breach in question results from or
is based on a condition, fact or other matter which was actually known to Buyer
(without imputation and with no duty of inquiry) prior to Closing.
12.Representations and Warranties of Buyer. Buyer represents and warrants to
Seller as follows:
(a)Buyer Existence and Authority: Buyer is duly organized and in good standing
under the laws of the jurisdiction of its formation (unless Buyer is an
individual) and has the legal capacity to enter into, and perform its
obligations under, this Agreement and any other documents contemplated by this
Agreement, including, without limitation, acquiring the Premises. The execution
and delivery of this Agreement by Buyer and the consummation of the transactions
contemplated hereby by it (i) have been authorized by all necessary action on
the part of Buyer, (ii) do not require any governmental or other consent and
(iii) will not result in the breach of any agreement, indenture or other
instrument to which Buyer is a party or is otherwise bound. This Agreement
constitutes the legal, valid and binding obligation of Buyer, enforceable
against it in accordance with its terms.
(b)Assignee of Buyer, Existence and Authority: In the event Buyer has elected to
exercise its right to assign this Agreement pursuant to Section 22, Buyer
represents and warrants that such entity will be at the time of such assignment
duly organized, validly existing and in good standing under the laws of the
state of its formation and will have at the time of such assignment all
requisite power and authority to enter into this Agreement and to perform its
obligations hereunder. The execution.
(c)Available Funds. Buyer has available, or will on the Closing Date have
available to it, unrestricted funds which it may use in its sole discretion to
pay the Purchase Price and otherwise comply with the provisions of this
Agreement. Buyer acknowledges and agrees that its obligations hereunder are not
contingent upon Buyer obtaining financing for the purchase of the Premises.

7

--------------------------------------------------------------------------------




(d)Patriot Act. Neither Buyer nor any of its affiliates is in violation of (i)
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, (ii) Executive Order No.
13,224, 66 Fed Reg 49,079 (2001), issued by the President of the United States
(Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit or Support Terrorism) or (iii) the anti-money
laundering provisions of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001) amending the Bank Secrecy Act, 31 U.S.C.
Section 5311 et seq and any other laws relating to terrorism or money
laundering.
(e)Felony Conviction. Neither Buyer, nor any of Buyer’s principals, has been
convicted of a felony during the ten (10) consecutive year period immediately
preceding the Effective Date.
(f)Competitor. Neither Buyer nor any of its Affiliates is Disney / Pixar, Sony
Entertainment, Fox Entertainment’s Blue Sky Studios, Illumination Entertainment,
or other company and production studio that releases animated or live-action
films into the theatrical market (each, a “Competitor”).
The representations and warranties of Buyer set forth in this Agreement shall
survive the Closing for the Survival Period. Buyer shall have no liability to
Seller for a breach of any representation or warranty unless written notice
containing a description of the specific nature of such breach shall have been
given by Seller to Buyer prior to the expiration of the Survival Period and an
action shall have been commenced by Seller against Buyer within sixty (60) days
after the expiration of the Survival Period.
13.Buyer’s Due Diligence.
(a)Due Diligence Period. Buyer acknowledges that it has conducted such due
diligence with respect to the Premises that it has determined is appropriate,
has accepted such due diligence and wishes to proceed with the acquisition of
the Premises (subject to the satisfaction of the conditions precedent to Buyer’s
obligations as set forth in this Agreement).
Buyer shall have the right to enter upon the Premises a reasonable number of
times, each at a reasonable time and with reasonable notice (which shall not be
less than two (2) Business Days’ prior notice) to Seller and, subject to the
rights of Tenant and to the prior execution by Buyer of a confidentiality
agreement as required by the Lease, to investigate the Premises; provided,
however, neither Buyer nor its agents shall undertake any invasive testing of
the Premises without the prior written consent of Seller. Buyer hereby (i)
agrees, at Buyer’s sole cost and expense, to promptly repair any damage to the
property as a result of Buyer’s or any of Buyer’s agent’s or representative’s
actions or inactions in connection with any such investigation, inspection,
appraisal, survey, examination, testing or auditing and (ii) indemnifies Seller
and Tenant against, and holds Seller and Tenant harmless from, all damages,
losses, claims, liabilities, costs and expenses that any of them may incur as a
result of Buyer’s or any of its agent’s or representative’s actions or inactions
in connection with any such investigation, inspection, appraisal, survey,
examination, testing or auditing. Buyer hereby agrees that under no
circumstances will Buyer or Buyer’s representative contact the Tenant or any
affiliate thereof or Tenant’s or any such affiliate’s employees without Seller’s
prior written consent.
(b)Title Status.    Title to the Premises shall be conveyed to Buyer free from
all liens, encumbrances, encroachments and other exceptions to title, except (i)
the Lease, (i) matters caused by Buyer or the activities of Buyer or its agents,
employees, consultants, contractors and representatives on the Premises, (iii)
real estate taxes, sewer rents and taxes, water rates and charges, vault charges
and taxes, business improvement district taxes and assessments and any other
governmental taxes, charges or assessments levied or assessed against the
Premises, including any so-called payments in lieu of taxes, in each case which
are a lien but not yet due and payable, (iv) applicable zoning and building
ordinances and land use regulations and any and all other present and future
laws, rules, regulations, statutes, ordinances, orders or other legal
requirements affecting the Premises, and (v) those matters which are deemed to
be Permitted Exceptions (the matters in clauses (i) through (v) of this Section
13(c) collectively referred to as the “Permitted Exceptions”). Notwithstanding
the foregoing, in no event shall a Seller Encumbrance constitute a Permitted
Exception and Buyer shall have no obligation to object to any Seller
Encumbrance. As used herein “Seller Encumbrance” means non- monetary liens and
encumbrances voluntarily placed on record against the Premises by Seller (and
without the written consent of Buyer, which consent may be granted or withheld
in Buyer’s sole and absolute discretion) after the Effective Date that are not
required by the Lease, and any and all mortgages and security interests
voluntarily placed on record against the Premises by Seller (and without the
written consent of Buyer, which consent may be granted or withheld in Buyer’s
sole and absolute discretion), whether recorded or placed on record prior to or
after the Effective Date. Seller, at its sole cost and expense, shall and is
hereby obligated to cause to be released at or prior to the Closing all Seller
Encumbrances. Evidence of title shall be the issuance by the Title Company at
Closing of its standard 2006 CLTA Owner’s Extended Coverage Policy of Title
Insurance covering the Premises, in the full amount of the Purchase Price,
subject only to the Permitted Exceptions (the “Title Policy”).
(c)Title Report and Survey. Buyer may, at Buyer’s expense, employ a reputable
surveyor or surveying firm, licensed by the state in which the Premises is
located, to update any Existing Survey or survey the Property and prepare and

8

--------------------------------------------------------------------------------




deliver to Buyer, the Title Company and Seller a new ALTA survey thereof
(collectively with any Existing Survey, the “Survey”).
Buyer has received a preliminary title report covering the Premises from the
Title Company (the “Title Report”), together with copies of all instruments
reflected as exceptions set forth therein. Buyer has reviewed the Title Report,
the copies of all instruments reflected as exceptions set forth therein, and the
Existing Survey and has delivered to the Title Company and Seller a title
objection letter dated June 26, 2015 (the “Title Objection Letter”). Buyer
acknowledges that Seller has elected not to remove or cure any exceptions to
title listed in the Title Objection Letter. The Title Company issued a Pro Forma
Policy of Title Insurance on July 10, 2015; all of the exceptions listed on such
report or shown on the Existing Survey shall be deemed to be Permitted
Exceptions. With respect to any title or survey matters first arising after the
Effective Date and prior to the Closing which materially and adversely affect
the value or operation of the Premises, other than any of the Permitted
Exceptions (to which Buyer shall have no right to object), Buyer shall have
until the earlier of (i) five (5) Business Days after Buyer’s actual knowledge
of such matters or (ii) the Closing Date to notify Seller in writing of Buyer’s
objection thereto (the “Title Objections”). In the event Buyer shall timely
notify Seller of any Title Objections, Seller shall have the right, but not the
obligation, to cure such Title Objection(s) in its sole and absolute discretion.
Within three (3) Business Days after receipt of Buyer’s notice of Title
Objection(s) (with the Closing Date automatically extended, if necessary, to
allow for such response period) Seller shall notify Buyer in writing whether
Seller elects to attempt to cure such Title Objection(s). Failure of Seller to
give such notice within said three (3) Business Day period shall be deemed an
election by Seller not to cure such Title Objection(s). If Seller elects or is
deemed to have elected not to cure any Title Objection(s) specified in Buyer’s
notice, Buyer shall have the following options, to be given by written notice to
Seller within two (2) Business Days after Buyer’s receipt of Seller’s notice
electing not to cure such objection(s) (or, if Seller fails to deliver such
notice, within two (2) Business Days after the day on which Seller was required
to deliver such notice): (i) to accept a conveyance of the Premises subject to
the Permitted Exceptions, specifically including any matters objected to by
Buyer which Seller has elected, or is deemed to have elected, not to cure (which
such matter(s) shall thereafter be deemed to be a Permitted Exception), without
reduction of the Purchase Price, or (ii) to terminate this Agreement by sending
written notice thereof to Seller and Escrow Agent, and upon delivery of such
notice of termination, this Agreement shall terminate and the Earnest Money
Deposit shall be promptly returned to Buyer, and thereafter neither party hereto
shall have any further rights, obligations or liabilities hereunder except for
those matters which expressly survive termination of this Agreement. In
addition, if Seller fails prior to Closing to cure or satisfy any Title
Objections(s) that Seller has elected, or is required hereunder, to cure or
satisfy, then Buyer may: (a) accept a conveyance of the Premises subject to the
Permitted Exceptions, specifically including such Title Objection(s) which
Seller has failed to cure or satisfy (which such Title Objection(s) shall
thereafter be deemed to be a Permitted Exception), without reduction of the
Purchase Price, or (b) terminate this Agreement by sending written notice
thereof to Seller and Escrow Agent, and upon delivery of such notice of
termination, this Agreement shall terminate, the Earnest Money Deposit shall be
immediately returned to Buyer, Seller shall promptly reimburse Buyer for its
actual third party out-of-pocket costs and expenses (including reasonable
attorneys’ fees) incurred in connection with the transactions contemplated by
this Agreement up to $125,000 and thereafter neither party hereto shall have any
further rights, obligations or liabilities hereunder, except for those matters
which expressly survive termination of this Agreement.
14.Time of Essence. Time is of the essence of this Agreement.
15.Limitation on Liability. Buyer agrees that Buyer’s recourse against Seller
under this Agreement or under any other agreement, document, certificate or
instrument delivered by Seller to Buyer (including, without limitation, any
agreement, document, certificate or instrument delivered by Seller to Buyer on
the Closing Date), or under any law applicable to the Premises or this
transaction, shall be shall be strictly limited to an amount not to exceed
$4,000,000 (the “Cap”) in the aggregate plus any amount owed in connection with
a "Transfer Tax Event," as that term is defined in Section 18, below. In no
event shall Buyer seek or obtain any recovery or judgment against any of
Seller’s members (or their constituent members, shareholders, managers or
partners) or against any entity affiliated with or controlled by, controlling or
under common control with Seller or its assets or any director, officer,
employee, or shareholder of any of the foregoing.
16.Notices. All notices required or permitted hereunder shall be in writing and
shall be given (a) by registered or certified mail, postage prepaid, (b) by a
nationally recognized overnight delivery service which provides receipted
delivery, (c) by facsimile transmission with confirmation of receipt, or (d) by
electronic mail with confirmation of being read, with a copy delivered by
another method set forth in this Section 16 addressed, (i) if to Seller, to Greg
Nail, at Seller’s address stated on the first page hereof or such other address
as Seller shall have last designated by written notice given as aforesaid to
Buyer, with a copy to Julia R. Sarron, Sarron Law Group, LLC, 1424 W. Ohio St.,
Chicago, Illinois 60642 (Telephone No.: 312/492-0022; Facsimile No.:
312/275-8770; E-mail: jsarron@sarronlaw.com), and (ii) if to Buyer, at Buyer’s
address stated on the first page hereof or such other address as Buyer shall
have last designated by written notice given as aforesaid to Seller, with a copy
to Griffin Capital Corporation, 790 Estate Drive, Suite 180, Deerfield, Illinois
60015 (Telephone No.: 847-267-1180; Facsimile No.: 847-267-1237; Email:
mhiggins@griffincapital.com). Notices shall be deemed given upon the date of
receipt or refusal at the applicable address, except that whenever under this
Agreement a notice is either received on a day which is not a Business Day or is
required to be delivered on or before a specific day which is not a Business
Day, the day of receipt or required

9

--------------------------------------------------------------------------------




delivery shall automatically be extended to the next Business Day.
17.Exhibits. The Exhibits attached to or referred to herein are incorporated by
reference as if set forth in full herein.
18.Payment of Fees, Costs and Expenses. Buyer and Seller shall each pay (i) the
fees of its counsel retained in connection with this Agreement and the purchase
and sale of the Premises and (ii) 50% of the Escrow Agent’s fees. Seller shall
be solely responsible for payment at or prior to Closing of (a) the premium for
the standard coverage portion of the owner’s policy of title insurance and (b)
all transfer taxes related to the purchase and sale of the Premises to Buyer
pursuant to this Agreement, the entering into the Lease by Seller and Tenant
and/or the assignment of the Lease from Seller to Buyer (the "Transfer Tax
Events"). Buyer shall have no liability for, and Seller and "Guarantor," as that
term is defined in Section 28(ii), below, shall indemnify and hold harmless
Buyer and its Affiliates from, any and all out-of-pocket liabilities and
reasonable costs relating to the Transfer Tax Events. Buyer shall be solely
responsible for (a) any endorsements to, or extended coverage under, the owner’s
policy of title insurance requested by Buyer, (b) all costs and expenses related
to Buyer’s due diligence, including any property inspections, environmental
assessments, surveys and appraisals, (c) all costs, fees and expenses incurred
in connection with any financing of the purchase of the Premises by Buyer, and
(d) recording costs for recordation of the Deed. As between Buyer and Seller,
there shall be no adjustments at the Closing with respect to property operating,
maintenance, real property taxes or other expenses related to the Premises since
such expenses are the responsibility of the Tenant under the Lease. The base
monthly rent under the Lease shall be prorated as of the Closing Date.
19.No Offer. The submission of a draft of this Agreement or a summary of some or
all of its provisions does not constitute an offer to buy or to sell the
Premises, it being understood and agreed that neither Buyer nor Seller shall be
legally obligated with respect to the obligations hereunder unless and until
this Agreement has been executed by both Buyer and Seller.
20.Applicable Law; Modifications; Joint and Several Liability. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of California. This Agreement is not subject to any oral understandings,
or written understandings not set forth herein, is binding upon and inures to
the benefit of Seller and Buyer and their respective personal representatives,
successors and permitted assigns, and may be amended only by a written
instrument executed by both Seller and Buyer. If two or more persons are named
herein as Seller or Buyer, their obligations hereunder shall be joint and
several.
21.Counterparts. This Agreement may be executed in multiple counterparts or with
multiple signature pages which, when assembled as a single document or, if not
so assembled, when taken together shall be deemed to be fully effective and
operative as an original document.
22.Assignment. Buyer shall not be entitled to assign its rights in, to and under
this Agreement without the prior written consent of Seller, which consent shall
not be unreasonably withheld. Notwithstanding the foregoing, Buyer shall be
entitled to assign its rights in, to and under this Agreement to an Affiliate
(as defined below) of Buyer, Griffin Capital Essential Asset REIT, Inc.
(“Griffin REIT I”), Griffin Capital Essential Asset REIT II Inc. (“Griffin REIT
II”), and/or any entity wholly owned by either Griffin REIT I or Griffin REIT
II; or to an exchange accommodation titleholder or other entity established in
connection with a forward or reverse 1031 Exchange, in each case without the
prior written consent of Seller; provided, however, (a) no such assignment shall
be effective or binding on Seller until notice thereof has been delivered to
Seller, (b) the assignee (with the sole exception of an exchange accommodation
titleholder) executes and delivers an assignment and assumption agreement in
which such assignee assumes all of Buyer’s rights, duties and obligations under
this Agreement, and (c) such assignment will not release Buyer from its primary
obligation for the payment and performance of all obligations of Buyer under
this Agreement. “Affiliate” shall mean with respect to any Person, (i) each
Person that, directly or indirectly, owns or controls, whether beneficially, or
as a trustee, guardian or other fiduciary, ten percent (10%) or more of the
stock having ordinary voting power in the election of directors of such Person
or partnership or membership interests, (ii) each Person that controls, is
controlled by or is under common control with such Person or any Affiliate of
such Person or (iii) each of such Person’s officers, directors, joint venturers
and partners. The term “Person” or “person” shall mean shall mean any
individual, sole proprietorship, partnership, joint venture, limited liability
company, trust, unincorporated organization, association, corporation,
institution, public benefit corporation, entity or government (whether federal,
state, county, city, municipal or otherwise, including, without limitation, any
instrumentality, division, agency, body or department thereof) and “control” of
a Person shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of its management or policies, whether through the
ownership of voting securities, by contract or otherwise.
Notwithstanding anything to the contrary set forth in this Agreement, in no
event shall Buyer assign its rights under this Agreement to a Competitor.

10

--------------------------------------------------------------------------------




23.Confidential Information. Buyer and Seller agree to treat as confidential the
existence of a possible transaction as described in this Agreement and all
information, whether written or oral, that has been, is, or may be furnished in
connection by Buyer or Seller with respect to this transaction, but excluding
any information in the public domain other than by reason of a breach by Buyer
or Seller of its obligations set forth in this Section 23 (the “Confidential
Information”), since any unauthorized disclosure of Confidential Information
could have a material adverse impact on Buyer and Seller’s and their respective
parent’s business. Notwithstanding the foregoing, Buyer may disclose such
Confidential Information to its legal, tax, and accounting firms and such other
representatives who reasonably need to know such information for the purpose of
evaluating the purchase of the Premises by Buyer (collectively, the “Permitted
Parties”), and Seller may disclose such Confidential Information to its
Affiliates, attorneys, advisors and other representatives that are involved in
the transaction contemplated by this Agreement. Further, and notwithstanding
anything to the contrary set forth above, each of Buyer and Seller, or any
sponsored entity of Buyer, may disclose any of such information if required in
litigation, if any (whether arising out of this Agreement or otherwise) or if
required by law (including, without limitation, any rule or regulation of the
Securities and Exchange Commission). Notwithstanding the foregoing or any other
provision of this Agreement, it is hereby acknowledged that banking and
securities regulators, in the ordinary course of their examinations, may have
access to Seller’s, and Seller’s affiliates’, books, records and other
materials, including the Confidential Information, and disclosure of
Confidential Information to such examiners solely for the purposes of the
examination process shall not constitute a breach of this Agreement or require
any notice to, or consent of, Buyer.
If the transaction is not consummated for any reason, Buyer agrees to destroy or
return all Confidential Information furnished by Seller, Broker, Seller’s
Affiliates, agents, employees and/or representatives and any copies thereof,
including those provided to the Permitted Parties, provided that if Seller has
breached this Agreement, Buyer may utilize Confidential Information in
connection with the enforcement hereof. Buyer agrees to use the Confidential
Information solely for purposes of evaluating and consummating the transaction
with Seller, and for no other purpose whatsoever.
Notwithstanding anything herein to the contrary, each party to the transaction
contemplated hereby (and each affiliate and person acting on behalf of any such
party) agrees that each party (and each employee, representative and other agent
of such party) may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to such
party or such person relating to such tax treatment and tax structure, except to
the extent that such disclosure would violate any applicable federal or state
securities laws. This authorization is not intended to permit disclosure of any
other information including (without limitation) (i) any portion of any
materials to the extent not related to the tax treatment or tax structure of the
transaction, (ii) the identities of participants or potential participants in
the transaction, (iii) the existence or status of any negotiations, (iv) any
pricing or financial information (except to the extent such pricing or financial
information is related to the tax treatment or tax structure of the transaction)
or (v) any other term or detail not relevant to the tax treatment or the tax
structure of the transaction.
24.Captions. The section headings appearing in this Agreement are for
convenience and reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.
25.Legal, Accounting and Tax Advice. Without limiting the effect of the
representations and warranties of either party, each party to this Agreement has
obtained its own legal, accounting and tax advice, and has not relied upon the
other party or other party’s advisors with respect to legal, accounting and/or
tax matters related to the transaction evidenced by this Agreement.
26.Completion of Forms. Whenever in this Agreement a document to be delivered at
the Closing is described by reference to a form attached as an exhibit hereto,
such documents shall be completed substantially in conformance with the
referenced form attached as the Exhibit and completed in accordance with the
terms of this Agreement.
27.Covenants of Seller. From the date hereof up to and including the Closing
Date, Seller covenants:
(i)not to further encumber title to the Premises, except with the prior written
consent of Buyer or as otherwise required under the Lease;
(ii)not to modify, amend or alter, in writing or otherwise, any of the Lease
Documents;
(iii)not to offer for sale or solicit offers to purchase the Premises (unless
this Agreement has been terminated or Buyer is in default hereunder);
(iv)to perform all of its obligations under the Due Diligence Documents to which
the Seller is a party (except with respect to those matters for which Tenant is
responsible under the Lease); and
(v)to (a) advise Buyer as soon as practicable if Seller acquires actual
knowledge of (A) any litigation, suit, arbitration, actions or administrative
proceedings instigated or threatened against the Premises, (B) any damage or
destruction to any portion of the Premises and any condemnation or taking with
respect to any portion of the Premises, (C) the

11

--------------------------------------------------------------------------------




filing of a petition of bankruptcy under the Federal Bankruptcy Code by or
against the Tenant, (D) any default with regard to the Due Diligence Documents
or the Lease by Tenant or Seller, coupled with true and complete copies of any
written notice of default given or received by Seller, (E) any material
violation of applicable laws by the Seller or Tenant, in each case, with respect
to the Premises, coupled with any written notices concerning same received by
Seller, and/or (F) any notice from a governmental entity of a claim that the
Premises does not comply in all material respects with any law, ordinance, rule
or regulation, including any environmental law, coupled with true and complete
copies of such notices .
28.Seller Breach After Closing; Limitation of Liability.
(i)If any of the Express Representations should be false in any material respect
when made or Seller is in breach or default of any covenant under this Agreement
or any document executed and delivered by Seller at Closing, and Buyer shall
first become aware of same after the Closing Date, then Buyer shall give Seller
written notice of such false Express Representation or breach or default prior
to the expiration of the Survival Period and Seller shall have fifteen (15)
Business Days from the date of receipt of such notice to cure such breach. If
Seller fails to cure such breach within such fifteen (15) Business Day period,
and the actual losses or damages sustained as a result of Seller’s false Express
Representations or breach or default exceeds Twenty-Five Thousand and No/100
Dollars ($25,000.00), then Buyer shall have the right to bring an action against
Seller for the actual damages suffered by Buyer due to such false Express
Representation or breach or default. Notwithstanding anything to the contrary
contained herein, if Closing shall have occurred (and Buyer shall not have
waived, relinquished or released any applicable rights in further limitation),
the aggregate liability of Seller arising pursuant to or in connection with the
representations, warranties, indemnifications, covenants or other obligations
(whether express or implied) of Seller under this Agreement (or any document
executed or delivered in connection herewith) (collectively, the “Contract
Liabilities”) shall not exceed the Cap.
(ii)To provide security for any post-Closing claims of Buyer ("Post Closing
Claims") made to enforce any breach of the representations, warranties, and
covenants made by Seller in this Agreement that expressly survive the Closing,
SunTrust Equity Funding, LLC, a Delaware limited liability company
(“Guarantor”), hereby joins this Agreement for the sole purpose of guaranteeing
the payment of any Post-Closing Claims up to the Cap, plus any amounts owed
pursuant to this Agreement in connection with a Transfer Tax Event. In the event
no Post Closing Claims are made in writing and delivered by Buyer to Seller on
or before end of the Survival Period, the guaranty by Guarantor hereunder shall
automatically terminate at the expiration of the Survival Period. In the event
any Post Closing Claims are made in writing and delivered by Buyer to Seller
prior to the expiration of the Survival Period, the guaranty of Guarantor shall
continue and shall be automatically extended, as necessary, until such Post
Closing Claims are fully and finally resolved either through the written
agreement of Seller and Buyer or by a final, non-appealable order of a court of
competent jurisdiction.
29.Business Day. The term “Business Day” shall mean any day other than a
Saturday, a Sunday or a day on which commercial banking institutions in the
State of Georgia are authorized or required by law to be closed.
30.Waiver of Jury Trial. To the extent permitted by applicable law, the parties
hereto hereby agree to waive trial by jury in connection with any proceedings
related to this Agreement or the transactions contemplated hereby.
31.Legal Fees. If either Buyer or Seller brings any action or suit against the
other for any matter relating to or arising out of this Agreement, then the
prevailing party in such action or dispute, whether by final judgment or out of
court settlement, shall be entitled to recover from the other party all costs
and expenses of suit, including reasonable attorneys' fees upon entry of a
final, non-appealable order of a court of competent jurisdiction. Any judgment
or order entered in any final judgment shall contain a specific provision
providing for the recovery of all costs and expenses of suit, including
reasonable attorneys' fees incurred in enforcing, perfecting and executing such
judgment.
32.Integration; No Oral Agreements. This Agreement, the Seller Closing Documents
and the Buyer Closing Documents embody the entire agreement and understanding
between Buyer and Seller with respect to the transactions contemplated hereby
and supersede all other agreements and understandings between Buyer and Seller
with respect to the subject matter thereof. This Agreement, the Seller Closing
Documents and the Buyer Closing Documents represent the final agreement between
the parties and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of Buyer and Seller or any coursed of prior dealings.
There are no unwritten oral agreements between the parties.
33.Section 1031 Exchange. Seller and/or Buyer, at any time prior to the Closing
Date, may elect to effect a simultaneous or non-simultaneous Like-Kind Exchange.
Buyer and Seller expressly agree to cooperate with each other in connection with
any such exchange in any manner that shall not impose any additional cost or
liability upon the other party, including without limitation by executing any
and all documents, including escrow instructions or agreements consenting to the
assignment of Seller’s and/or Buyer’s rights and obligations hereunder to an
exchange entity, which may be necessary to carry out such an exchange; provided,
however, that any election by Seller or Buyer to effect such an exchange shall
not delay the Closing Date or result in any release of Seller or Buyer of its
obligations under this Agreement.

12

--------------------------------------------------------------------------------




34.California Specific Provisions.
(a)Section 25359.7 of the California Health and Safety Code requires owners of
nonresidential property who know or have reasonable cause to believe that a
release of Hazardous Materials have come to be located on or beneath real
property to provide written notice of that condition to a buyer of said real
property. There is a possibility that a release of Hazardous Materials may have
come to be located on or beneath the Premises, and without in any way limiting
the foregoing, as Buyer is already aware, there are conditions associated with
the San Fernando Valley (area 2 Glendale) Superfund Site (EPA #: CAD980894901)
for which Seller and Tenant are not responsible nor identified as potentially
responsible parties. By Buyer’s execution of this Agreement, Buyer (a)
acknowledges Buyer’s receipt of the foregoing notice given pursuant to Section
25359.7 of the California Health and Safety Code and that it is aware of the
benefits conferred to Buyer by Section 1542 of the California Civil Code and the
risks it assumes by any waiver of Buyer’s benefits thereunder and (b) as of the
date hereof and the Closing Date and after receiving advice of Buyer’s legal
counsel, waives any and all rights or remedies whatsoever, express, implied,
statutory or by operation of law, Buyer may have against Seller, including
remedies for actual damages under Section 25359.7 of the California Health and
Safety Code, arising out of or resulting from any unknown, unforeseen or
unanticipated presence or releases of Hazardous Materials or other hazardous
materials from, on or about the Premises.
(b)Buyer and Seller acknowledge that Seller is required to disclose if any of
the Premises lies within the following natural hazardous areas or zones: (i) a
special flood hazard area (any type Zone “A” or “V”) designated by the Federal
Emergency Management Agency (Cal. Gov. Code §8589.3); (ii) an area of potential
flooding shown on a dam failure inundation map designated pursuant to Cal. Gov.
Code § 8589.5 (Cal. Gov. Code §8589.4); (iii) a very high fire hazard severity
zone designated pursuant to Cal. Gov. Code § 51178 or 51179 (in which event the
owner maintenance obligations of Cal. Gov. Code § 51182 would apply) ( Cal. Gov.
Code §51183.5); (iv) a wildland area that may contain substantial forest fire
risks and hazards designated pursuant to Cal. Pub. Resources Code § 4125 (in
which event (x) the Premises owner would be subject to maintenance requirements
of Cal. Pub. Resources Code § 4291 and (y) it would not be the State’s
responsibility to provide fire protection services to any building or structure
located within the wildland area except, if applicable, pursuant to Cal. Pub.
Resources Code § 4129 or pursuant to a cooperative agreement with a local agency
for those purposes pursuant to Cal. Pub. Resources Code §4142) (Pub. Resources
Code § 4136); (v) an earthquake fault zone (Pub. Resources Code § 2621.9); or
(vi) a seismic hazard zone (and, if applicable, whether a landslide zone or
liquefaction zone) (Pub. Resources Code § 2694). As contemplated in California
Civil Code Section 1103.2(b), if an earthquake fault zone, seismic hazard zone,
very high fire hazard severity zone or wildland fire area map or accompanying
information is not of sufficient accuracy of scale for First American Natural
Hazard Disclosures (the “Natural Hazard Expert”) to determine if the Premises is
within the respective natural hazard zone, then for purposes of the disclosure
the Premises shall be considered to lie within such natural hazard zone. Buyer
acknowledges and agrees that the written report prepared by the Natural Hazard
Expert regarding the results of its examination fully and completely discharges
Seller for errors or omission not within their personal knowledge and the
Natural Hazard Expert shall be deemed to be an expert, dealing with matters
within the scope of its expertise with respect to the examination and written
report regarding the natural hazards referred to above. THESE HAZARDS MAY LIMIT
THE BUYER’S ABILITY TO DEVELOP THE PREMISES, TO OBTAIN INSURANCE, OR TO RECEIVE
ASSISTANCE AFTER A DISASTER. THE MAPS ON WHICH THESE DISCLOSURES ARE BASED ON
ESTIMATES WHERE NATURAL HAZARDS EXIST. THEY ARE NOT DEFINITIVE INDICATORS OF
WHETHER OR NOT A PROPERTY WILL BE AFFECTED BY A NATURAL DISASTER. BUYER MAY WISH
TO OBTAIN PROFESSIONAL ADVICE REGARDING THOSE HAZARDS AND OTHER HAZARDS THAT MAY
AFFECT THE PREMISES.
(c)Buyer acknowledges that Seller has complied with California Public Resource
Code § 25402.10 and the disclosure regulations issued in connection therewith
(e.g., California Code of Regulations, Title 20, Sections 1680 - 1684) by, among
other things, delivering to Buyer the Data Verification Checklists (as such term
is defined in California Code of Regulations, Title 20, Section 1681) for the
Premises prior to the date hereof.
By Buyer’s execution of this Agreement, Buyer (a) acknowledges Buyer’s receipt
of the Data Verification Checklists and that it is aware of the benefits
conferred to Buyer by §1542 of the California Civil Code and the risks it
assumes by any waiver of Buyer’s benefits thereunder and (b) as of the date
hereof and as of the Closing and after receiving advice of Buyer’s legal
counsel, waives any and all rights or remedies whatsoever, express, implied,
statutory or by operation of law, Buyer may have against Seller that may arise
out of any of the statutes and regulations referenced in this Section 34(c).
(d)"Hazardous Materials" means (i) all petroleum, crude oil or any fraction
thereof, hydrocarbons, polychlorinated biphenyls (PCBs), friable asbestos, urea
formaldehyde, or (ii) any chemicals, materials, substances or wastes defined as
or included in the definition of “hazardous materials,” “hazardous wastes,”
“hazardous substances,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic wastes,” “toxic pollutants,” “contaminants,”
“pollutants,” or words of similar import under any Environmental Laws.
“Environmental Laws” shall mean and include the Resource Conservation and
Recovery Act of 1976 (RCRA), 42 U.S.C. §§ 6901-6987, as amended by the Hazardous
and Solid Waste Amendments of 1984, the Comprehensive Environmental Response,
Compensation and Liability Act, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601-9657, the Hazardous Materials
Transportation Act

13

--------------------------------------------------------------------------------




of 1975, 49 U.S.C. §§ 1801-1812, the Toxic Substances Control Act, 15 U.S.C. §§
2601-2671, the Clean Air Act, 42 U.S.C. §§ 7401 et seq., the Federal
Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 et seq and all other
federal, state and local laws, ordinances, rules, orders, statutes, codes and
regulations applicable to the Premises or the operations thereon or use thereof
and (A) relating to the environment, human health or natural resources, (B)
regulating, controlling or imposing liability or standards of conduct concerning
Hazardous Materials, or (C) regulating the clean-up or other remediation of the
Premises or any portion thereof, as any of the foregoing may have been amended,
supplemented or supplanted from time to time.
(e)The provisions of this Section 34 shall survive the Closing.
35.Damage. If, prior to the Closing, all or any portion of the Property is
damaged by fire or any other cause whatsoever, Seller shall give Buyer written
notice of such damage promptly after Seller has actual knowledge thereof.
(i)Minor Damage. If the cost for repairing such damage is equal to less than
$250,000 (as determined by an independent contractor or appraiser retained by
Buyer and reasonably acceptable to Seller with at least ten (10) years’
experience in the market in which the Premises is located), then this Agreement
shall continue in full force and effect with no reduction in the Purchase Price,
and Buyer shall be obligated to purchase the Premises notwithstanding such
damage or to replace the Premises.
(ii)Major Damage. If (i) the cost for repairing such damage is greater than
$250,000 (as determined by an independent contractor or appraiser retained by
Buyer and reasonably acceptable to Seller with at least ten (10) years’
experience in the market in which the Premises is located), or (ii) Tenant
terminates the Lease or is permitted to reduce its rent under such Lease as a
result of such damage, then in each case the Buyer shall have the option,
exercisable by written notice delivered to Seller and Escrow Agent within ten
(10) Business Days after Seller’s notice of damage to Buyer (with the Closing
Date automatically extended, if necessary, to allow for such response period),
either (i) to continue this Agreement in full force and effect with no reduction
in the Purchase Price; or (ii) to terminate this Agreement. If Buyer elects to
terminate this Agreement, the Earnest Money Deposit shall be immediately
returned to Buyer, and thereafter neither party will have any further rights or
obligations hereunder, except for any obligations that expressly survive
termination of this Agreement. If Buyer fails to notify Seller within such ten
(10) Business Day period of Buyer’s intention to terminate this Agreement, then
Buyer shall be deemed to have elected option (i), and Buyer and Seller shall
proceed to Closing in accordance with the terms and conditions of this
Agreement.
36.Condemnation and Eminent Domain. If any condemnation proceedings are
instituted, or notice of intent to condemn is given, with respect to all or any
portion of the Premises, Seller shall promptly upon obtaining actual knowledge
thereof notify Buyer thereof (“Taking Notice”). If the condemnation will not
result in the right of the Tenant to terminate the Lease, the parties shall
proceed to Closing, in which event Seller shall assign or pay to Buyer at
Closing all of Seller’s right, title, and interest in any award payable on
account of the condemnation and/or pay to Buyer all such awards previously paid
(subject, in each case, to the rights of the Tenant thereto pursuant to the
Lease). In the event that such condemnation will result in the right of the
Tenant to terminate the Lease, Buyer shall have the option, which shall be
exercised by written notice to Seller and Escrow Agent within ten (10) Business
Days after its receipt of the Taking Notice (with the Closing Date automatically
extended, if necessary, to allow for such response period), either (i) to
terminate this Agreement and receive the immediate return of the Earnest Money
Deposit, in which case the parties shall have no further rights or obligations
under this Agreement (except for any obligations that expressly survive
termination of this Agreement), or (ii) to consummate the purchase of the
Premises without a reduction of the Purchase Price, in which event Seller shall
assign or pay to Buyer at Closing all of Seller’s right, title, and interest in
any award payable on account of the condemnation proceeding and/or pay to Buyer
all such awards previously paid(subject, in each case, to the rights of the
Tenant thereto pursuant to the Lease). Failure to give notice of Buyer’s
election within such ten (10) Business Day period shall be deemed an election by
Buyer to proceed to Closing.



14

--------------------------------------------------------------------------------




Executed as an instrument under seal as of the date first set forth above.
SELLER:
DW GLENDALE CA LANDLORD, LLC
 
By:
SunTrust Equity Funding, LLC, a Delaware limited liability company, its sole
member
 
 
By:
/s/ Allison McLeod
Name:
Allison McLeod
Title:
Manager



PURCHASER:
GRIFFIN CAPITAL CORPORATION, a California corporation
 
By:
/s/ Michael Escalante
Name:
Michael Escalante
Title:
Chief Investment Officer


15

--------------------------------------------------------------------------------




JOINDER OF GUARANTOR


SunTrust Equity Funding, LLC a Delaware limited liability company (the
"Company"), hereby joins in this Agreement for the sole purpose of guaranteeing
the payment of any Post-Closing Claims up to the Cap, plus any amounts owed
under this Agreement in connection with a Transfer Tax Event. The Company
represents and warrants that (a) the Company is affiliated with Seller and will
receive a substantial benefit from Buyer entering into this Agreement and
consummating the transaction contemplated hereby, (b) the Company has the power
and authority to enter into this Joinder, (c) this Joinder is not in conflict
with any other indenture, agreement or other instrument to which the Company is
a party or bound, and (d) this Joinder constitutes a legal, valid and binding
obligation enforceable against the Company in accordance with its terms. The
Company hereby waives, to the extent permitted by law, any and all notices with
respect to the matters pertaining hereto, diligence and demand of performance,
and the benefit of any suretyship defenses or circumstances that might
constitute a legal or equitable discharge of a surety. The undersigned hereby
agrees that Buyer may enforce the provisions of this Joinder without the
necessity of first proceeding against Seller or pursuing any other remedy or
enforcing any other right. The Company shall be obligated hereunder,
notwithstanding any modification, discharge, indulgence or extension of the
guaranteed obligations that may occur in any bankruptcy or reorganization case
or proceeding concerning Seller or otherwise. The provisions of this Joinder
shall be binding upon the Company and its successors and assigns, and shall
inure to the benefit of and shall be enforceable by Buyer and its successors and
assigns.


SunTrust Equity Funding, LLC, a Delaware limited liability company, its sole
member
 
 
By:
/s/ Allison McLeod
Name:
Allison McLeod
Title:
Manager






16